At the recent primary election Charles A. Muzzicato was nominated by the Republican party as its candidate for the office of State Senator. He was also nominated as its candidate for the same office by the American Labor party at its primary election. Subsequently he was nominated by the Republican party at its State convention as its candidate for Congressman-at-Large. He was not nominated by the American Labor party as its candidate for Congressman-at-Large or for any other public office.
Section 319-f, subdivision 8 (L. 1942, ch. 852) provides that "A person whose name is printed on the primary ballot of a party, as a candidate for nomination by it to public office, and who is nominated, if such person is thereafter nominated for another office by such party * * * may decline the nomination made at the primary election * * *."
Muzzicato has declined the nomination of the Republican party made at its official primary election as he was authorized to do by statute. He has attempted also to decline the nomination *Page 107 
of the American Labor party duly made at its official primary. There is no provision of law which authorizes or permits a person who has been regularly nominated by a political party at its official primary for a particular public office subsequently to decline that nomination except in the event he should be nominated thereafter by that party for another public office. The majority of the court is about to hold that if a person is nominated in the primaries for the same office by two or more political parties and then succeeds in obtaining nomination for another public office from one of those parties only, he may decline the primary nominations of all of such parties. The statute does not so read. Nor is there anything to indicate that there was any intent on the part of the Legislature to have it so construed. The Legislature alone has power to provide that a primary party nominee may decline his party primary nomination when that nominee has not subsequently been duly nominated by that party for another public office. The courts may not write such authority into the statute. We must take the law as we find it, the wording of the statute is clear and not open to any such construction as is now proposed. Direction to construe liberally (Election Law, § 330) is not license to legislate. (Sexauer Lemke v. Burke  Sons Co., 228 N.Y. 341, 345; Matter ofBissell, 245 App. Div. 395, 396.)
The order should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, LEWIS and DESMOND, JJ., concur in Per Curiam opinion; RIPPEY, J., dissents in opinion in which CONWAY, J., concurs.
Ordered accordingly. *Page 108